JS 44C/SDNY Case 1:19-cv-04942 Deguinesver Sieg p5/28/19 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Jeffery R. Werner GoViral Inc. and Does 1-5,
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Bruce Bellingham, David B. Picker, SPECTOR GADON ROSEN VINCI, P.C.
1635 Market Street, 7th Floor
Philadelphia, PA 19103 (215) 241-8916

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

17 USC sects. 101 et seq.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[]

If yes, was this case Vol.[_] Invol. ["] Dismissed. No[_] Yes [_] If yes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No | Yes CL
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHCARE/
[ ]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL [ ]375 FALSE CLAIMS
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ ge i7uRE OF PROPERTY 28 USC 158 [ ]376 QUI TAM
[ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 881 [ ]423 WITHDRAWAL [ ] 400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCTLIABILITY | J 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[ ]150 RECOVERY OF ___[ ]330 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ] 460 DEPORTATION
OF JUDGMENT ___[ ] 340 MARINE PERSONAL PROPERTY [x] 820 COPYRIGHTS [ ] 470 RACKETEER INFLU-
[ ]154 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD z ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ ]371 TRUTH INLENDING | 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ]840 TRADEMARK { ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ]153 RECOVERY OF ___[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ]861 HIA (1395ff) [ ] 850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE_——_[ ]710 FAIRLABOR [ ]863 DIWC/DIWW (405(g)) EXCHANGE
[ ]160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ]190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ]195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[ ]440 ae SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
LT eNOUNG IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE [ ya4s jACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISIO
230 RENT LEASE & [ ]555PRISON CONDITION __[ ] 465 OTHER IMMIGRATION
) EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS else wna 2
{ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

Check YES only if demanded in complaint
JURY DEMAND: El YEs LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32)
Case 1:19-cv-04942 Document1 Filed 05/28/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1 Original | 2. Removed from LE] 3, Remanded LE] 4 Reinstated or | 5 Transferred from [7] 6 pet Lj7 ve District
Proceeding State Court from Reopened (Specify District) agen uege Irom
Appellate (Transferred) Magistrate Judge

CJ a. allparties represented = Court

| b. Atleast one party

CL] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[]1 U.S. PLAINTIFF [7]2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY (IES)
Jeffery R. Werner, 4910 1/4 McConnell Ave., Los Angeles, CA 90066 (Los Angeles Co.)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
GoViral, Inc., 246 5th Avenue, Suite 501, New York, NY 10036 (New York Co.)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACHON LW. NED TO:  [_] WHITE PLAINS MANHATTAN
DATE 5 28 2019 MO lcatan ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] NO

[x] YES (DATE ADMITTED Mo.June yr.2016__)
RECEIPT # Attorney Bar Code #5448980

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
